FAY, Circuit Judge,
concurring statement:
While concurring in Judge Clark’s opinion for the court, I hasten to join in the thoughts expressed by Judge Allgood in section I of his statement. I joined the dissent in Shores v. Sklar and still feel it is “bad” law. It is the law of our circuit, however, and we are bound to follow it.
Of course, it should be stressed, we are not ruling on the merits. The primary questions involved in this appeal are whether or not the summary judgments were proper. We have affirmed some and reversed some. Personally, I find some of these rulings very close and difficult. It remains to be seen whether plaintiffs can convince the faet-finder(s) that they have met the requirements of proof set forth. All we have held is that as to some claims there is enough evidence to require a trial.